        Case 2:20-cv-03346-AB Document 98 Filed 02/08/21 Page 1 of 2




               IN THE UNITED STATES DISTRICT COURT FOR THE
                    EASTERN DISTRICT OF PENNSYLVANIA

JABZ CHANDLER II LLC et al.,         :
           Plaintiff(s),             :         CIVIL ACTION
              v.                     :
PHILADELPHIA                         :         No. 20-02341
INDEMNITY INSURANCE                  :
COMPANY,                             :
          Defendant.




NBS FITNESS LLC et al.,              :         CIVIL ACTION
           Plaintiff(s),             :
              v.                     :         No. 20-04059
PHILADELPHIA                         :
INDEMNITY INSURANCE                  :
COMPANY,                             :
         Defendant.



AUBURN RACQUET CLUB, INC.            :
et al.,
         Plaintiff(s),               :         CIVIL ACTION

              v.                     :         No. 20-02666
PHILADELPHIA                         :
INDEMNITY INSURANCE                  :
COMPANY,
           Defendant.                :
____________________________

NOSTALGIC PARTNERS LLC               :         CIVIL ACTION
et al.,                              :
         Plaintiff(s),               :         No. 20-03346
              v.                     :
PHILADELPHIA                         :
INDEMNITY INSURANCE                  :
COMPANY,
         Defendant.                  :
            Case 2:20-cv-03346-AB Document 98 Filed 02/08/21 Page 2 of 2




                                                   ORDER

        AND NOW, this 8th day of February, 2021, as stated on the record during the conference

held on February 5, 2021, it is ORDERED that the above-captioned cases are placed in

SUSPENSE pending the resolution of the COVID-19 business interruption insurance cases that

are currently on appeal to the United States Court of Appeals for the Third Circuit. 1

        It is further ORDERED that the Clerk of Court mark this action closed for statistical

purposes and place the matter in the Civil Suspense File. It is further ORDERED that the Court

shall retain jurisdiction, and that the case be restored to the trial docket when the action is in a

status so that it may proceed to final disposition. This Order shall not prejudice the rights of the

Parties to this litigation.




                                                            _s/ANITA B. BRODY, J._____
                                                            ANITA B. BRODY, J.


Copies VIA ECF




1
 The cases pending before the Third Circuit include Wilson v. Hartford Fire Ins. Co. (20-3124); Toppers Salon &
Health Spa, Inc. v. Travelers Prop. Cas. Co. of Am. (20-3501); 4431, Inc. v. Cincinnati Ins. Co. (20-3594); LH
Dining L.L.C v. Admiral Indem. Co. (21-1038); Newchops Rest. Comcast LLC v. Admiral Indem. Co. (21-1039);
Moody v. Hartford Fin. Servs. Grp. Inc. (21-1106); ATCM Optical, Inc. v. Twin City Fire Ins. Co. (21-1107); 1
SANT Inc. v. Berkshire Hathaway (21-1109); Indep. Rest. Grp. v. Certain Underwriters at Lloyds (21-1175). There
are currently motions pending to consolidate these cases.
